Citation Nr: 0533727	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  00-18 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an earlier effective date for service 
connection for traumatic arthritis of the left knee, 
effective February 12, 1998.

2.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the left knee.

3.  Entitlement to service connection for tinnitus on a 
direct basis or, alternatively, as secondary to service 
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 
INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a May 2000 rating decision, the RO granted 
a claim of entitlement to service connection for traumatic 
arthritis of the left knee, and assigned an initial 10 
percent rating effective to February 12, 1998.  The veteran 
disagreed with both the initial evaluation assigned and the 
effective date of award.  In an April 2002 decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for tinnitus.  However, in a November 2002 
Statement of the Case (SOC), the RO reopened the final 
decision, and denied the claim on the merits.

The case was before the Board in August 2003 at which time 
the Board denied the claim of entitlement to service 
connection for tinnitus on the merits, and remanded the 
additional claims to the RO for further development.  The 
veteran appealed the Board's decision to the United Stated 
Court of Appeals for Veterans Claims (CAVC).  On April 26, 
2005, the CAVC vacated the Board's denial of service 
connection for tinnitus, and remanded the claim to the Board 
for compliance with the terms of a Joint Motion for Remand 
filed by the parties before the Court.


REMAND

The parties to the Joint Motion for Remand have expanded the 
issue on appeal to include the theory of entitlement to 
service connection for tinnitus on a secondary basis as due 
to service connected hearing loss.  The parties also 
determined that the October 2002 VA examination report was 
inadequate for rating purposes.  The claim, therefore, is 
remanded to the RO for compliance with the terms of the Joint 
Motion for Remand before the CAVC.

While this case was pending before the CAVC, the RO sent the 
veteran a notice letter on the claims for entitlement to a 
higher initial evaluation, and an earlier effective date of 
award, for the service connected traumatic arthritis of the 
left knee.  The RO has not issued a Supplemental Statement of 
the Case (SSOC) since the Board's remand order, and must do 
so to consider additional evidence and argument presented by 
the veteran.  As the veteran's left knee was last examined in 
April 2000, the Board further finds that current examination 
of the left knee should be obtained while the case is in 
remand status.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  Contact the veteran and notify him as 
follows:
	a) advise him as to the type(s) of evidence 
and/or information deemed necessary to establish 
entitlement to service connection for tinnitus as 
secondary to service connected bilateral hearing 
loss; and 
	b) advise him of the relative duties of 
himself and VA in developing his claims; and 
	c) request him to identify and/or submit any 
additional information and evidence pertinent to 
all his claims on appeal.

2.  The veteran should then be scheduled for an 
audiological examination in order to determine 
the nature and etiology of his tinnitus.  The 
claims folder and a copy of this remand must be 
made available to the examiner prior to the 
examination for review.  The examiner should take 
an appropriate history from the veteran and 
review the contents of the claims folder.  
Following interview and examination of the 
veteran as well as review of the claims folder, 
the examiner should be requested to express 
opinion on the following questions:
	a) whether it is at least as likely as not 
(probability of 50% or greater) that tinnitus is 
the result of exposure to noise trauma during 
service or is otherwise related to event(s) 
during active service, or alternatively; 
	b) whether it is at least as likely as not 
(probability of 50% or greater) that tinnitus is 
proximately due to service connected bilateral 
hearing loss or was aggravated by the service 
connected hearing loss?

3.  The RO should schedule the veteran for 
orthopedic examination for the purpose of 
determining the nature and severity of his left 
knee disability.  The claims folder and a copy of 
this remand must be made available to the 
examiner prior to the examination for review.  
After physically evaluating the veteran, the 
medical examiner should address the following 
questions, to the best of his/her medical 
knowledge:
      a) What are the veteran's range of motion 
findings in extension and flexion of the left 
knee?
      b) Does the veteran have pain, pain on use, 
weakness, incoordination, or excess fatigability 
of the left knee joint?  If feasible the examiner 
should portray any additional functional 
limitation of the left knee due to these factors 
in terms of degrees of additional loss of motion.  
If not feasible, this should be stated for the 
record together with the rationale.  If the 
veteran does not have pain or any of the other 
factors, that fact should be noted in the file.
     c) Does the veteran have any recurrent 
instability or lateral subluxation of the left 
knee as the result of his degenerative joint 
disease?  If so, the examiner should describe 
whether such instability or subluxation is 
slight, moderate, or severe in degree?  

4.  Following completion of the foregoing, the RO 
should readjudicate the claims of entitlement to 
an earlier effective date for service connection 
for traumatic arthritis of the left knee, 
effective February 12, 1998; entitlement to an 
initial evaluation in excess of 10 percent for 
traumatic arthritis of the left knee; and 
entitlement to service connection for tinnitus on 
a direct basis or, alternatively, as secondary to 
service connected bilateral hearing loss.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a supplemental statement of the case (SSOC).  The 
appellant and his representative should be allowed 
an appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


